EXAMINER’S AMENDMENT

Terminal Disclaimer
The terminal disclaimer filed on 07/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,046,865 (BOS ET AL) or U.S. Patent No. 10,703,930 (BOS ET AL) or U.S. Patent No. 10,676,637 (BOS ET AL) has been reviewed and is accepted. 

Double Patenting
The obviousness-type double patenting rejection ground of nonstatutory double patenting based on U.S. Patent Nos. 11,046,865 (BOS ET AL) and 10,703,930 (BOS ET AL) and 10,676,637 (BOS ET AL) in the previous Office Action mailed 06/07/2022 has been withdrawn in view of the Terminal Disclaimer filed 07/01/2022.



Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment:
 	The Specification has been amended to correct a typographical error regarding the filing date of parent Applicant 15/328,753. 


The application has been amended as follows: 

In the Preliminary Amendment to the Specification filed 02/23/2022,
	in line 2 of the amended paragraph for page 1, “filed June 7, 2016” 
 		has been changed to -- filed January 24, 2017 --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest the recited branched carboxylic acid-functional polyester P having the recited Tg, acid value, hydroxyl value, and functionality, wherein said branched polyester P being derived from the recited amounts of monomers (i)-(vii) (claim 1).
 	BUIJSEN ET AL (US 2012/0231283) fail to adequately or specifically disclose or suggest polyesters derived from the recited amounts of monomers (i)-(vii), in particular the amount of isophthalic acid, in view of the statements and the experimental data in the BUIJSEN Declaration filed 02/23/2022 with respect to the intended repeated, and cumulative teachings in BUIJSEN ET AL ‘283 with respect to the critical nature of the disclosed TPA/IPA ratio range (of at most 12.4) and the associated requirement for sufficient isophthalic acid-based units in the disclosed polyester resins to achieve the disclosed TPA/IPA ratio (of at most 12.4).  Therefore, in view of the BUIJSEN Declaration filed 02/23/2022 as a whole, BUIJSEN ET AL ‘283 fails to provide sufficient reasonable teachings or suggestions to one of ordinary skill in the art to form polyester resins with the low isophthalic acid-based content as recited in present claim 1 (since the limitations on terephthalic acid and isophthalic acid in the present claims result in a required TPA/IPA ratio of 15.8 or more).	
	CAVALIERI ET AL (2010/0311896) and WO 2004/069896 and GRENDA ET AL (US 2013-0041103) and WO 2012/034507 fail to disclose or suggest with sufficient specificity the recited polyesters derived from the recited amounts of monomers (i)-(vii), and in particular the recited combination of acid value and hydroxyl value.
 	BUJISSEN ET AL (US 9,169,419) and BUJISSEN ET AL (US 2012/0070630) and WO 2008/068068 and REICH (US 2008/0262153) and EP 1 067 159 fail to disclose or suggest with sufficient specificity the recited polyesters derived from the recited amounts of monomers (i)-(vii), and in particular the recited combination of acid value and hydroxyl value, and the recited amount of isophthalic acid.
 	HANCILL ET AL (US 9,365,740 fail to disclose or suggest with sufficient specificity the recited polyesters derived from the recited amounts of monomers (i)-(vii), in particular the recited amount of neopentyl glycol.
	HUANG ET AL (US 2014/0234642) fails to disclose / suggest and HUANG ET AL (US 10,179,867) fail to claim with sufficient specificity the recited polyesters derived from the recited amounts of monomers (i)-(vii), in particular the recited amount of isophthalic acid or ethylene glycol.
 	MOLHOEK ET AL (US 2021/0002491) fail to claim polyesters derived from the recited amounts of monomers (i)-(vii), in particular the recited amount of neopentyl glycol.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 21, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787